UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

-----------------------------------------------------------------X
                                                                 :
STRIKE 3 HOLDINGS, LLC,                                          :
                                                                 :   Case No. 1:18-cv-02124-MKB-LB
                                      Plaintiff,                 :
                                                                 :
                             vs.                                 :
                                                                 :
JOHN DOE subscriber assigned IP address                          :
69.204.229.124,                                                  :
                                                                 :
                                      Defendant.                 :
-----------------------------------------------------------------X

     PLAINTIFF’S OBJECTION TO REPORT AND RECOMMENDATION [DKT. 21]

     I.       INTRODUCTION

          On January 25, 2019, the Honorable Judge Lois Bloom entered a Report and

 Recommendation (“Report and Recommendation”) which recommended that the instant action

 be dismissed without prejudice pursuant to Fed. R. Civ. P. 4(m). To explain, on November 7,

 2018, a process server from Intercounty Judicial Services effectuated service on Defendant by

 serving the Summons and Amended Complaint on an unidentified individual employed at Kim’s

 Auto Center located at 3232 Linden Pl, Flushing, NY 11354. However, the Report and

 Recommendation states that, “Plaintiff makes no such showing that this is the John Doe

 defendant’s actual place of business” and that Plaintiff provided “an illegible business name as

 well as a dubious description of the unidentified co-worker who was allegedly served.” Dkt. 21,

 at 2. In light of the foregoing, the Court recommends dismissal pursuant to Fed. R. Civ. P. 4(m)

 because “it is uncertain at best that the summons and complaint was brought to the actual

 attention of the John Doe defendant.” Id.
          Plaintiff hereby objects to the Report and Recommendation on the basis that service of

process was properly effectuated. As further explained below, Plaintiff used a number of

resources to determine that the Defendant is employed as a General Manager at Kim’s Auto

Center and Defendant’s unidentified co-worker confirmed same. Further, the unidentified co-

worker who was served is over the age of 18. Accordingly, Plaintiff respectfully requests that

this Court overrule the Report and Recommendation on the basis that service was properly

effectuated, or in the alternative, return the matter to Judge Lois Bloom with instructions

permitting Plaintiff to attempt to re-serve the Defendant.

   II.       LEGAL STANDARD

          The Federal Magistrate Act states that “a judge may also designate a magistrate judge

to . . . submit to a judge of the court proposed findings of fact and recommendations for the

disposition.” 28 U.S.C. § 636(b)(1)(B). “Recommendations made by a magistrate pursuant to

section 636(b)(1)(B) need not be automatically accepted by the district court,” Grassia v. Scully,

892 F.2d 16, 19 (2d Cir. 1989), and “[w]ithin 14 days after being served with a copy of the

recommended disposition, a party may serve and file specific written objections to the proposed

findings and recommendations.” See Fed. R. Civ. P. 72(b)(2). If a party objects to the proposed

findings and recommendation, “[t]he district judge must determine de novo any part of the

magistrate judge's disposition that has been properly objected to. The district judge may accept,

reject, or modify the recommended disposition; receive further evidence; or return the matter to

the magistrate judge with instructions.” See Fed. R. Civ. P. 72 (b)(3).

   III.      FACTUAL BACKGROUND

          On April 10, 2018, Plaintiff filed the instant copyright infringement case against John

Doe, subscriber assigned IP address 69.204.229.124. Dkt. 1. At that time, Defendant was only
known to Plaintiff by Defendant’s IP address. As such, Plaintiff filed a Motion for Leave to

Serve a Third Party Subpoena Prior to a Rule 26(f) Conference (“Motion for Leave”) which

would permit Plaintiff to learn Defendant’s identity by serving a third party subpoena on

Defendant’s Internet Service Provider, Spectrum (“ISP”). Dkt. 8. The Court granted this Motion

for Leave. Dkt. 9.

         On May 1, 2018, Plaintiff served its subpoena on Spectrum and on August 4, 2018,

Spectrum produced Defendant’s true identity to Plaintiff. Specifically, the ISP determined that

the subscriber assigned IP address 69.204.229.124 was an individual named Sang Lee. The ISP

also disclosed that Mr. Sang Lee’s Internet service address was 17403 67th Avenue Flushing, NY

11365.

         On October 15, 2018 at 12:40 pm and October 20, 2018 at 8:15 am, a process server from

Intercounty Judicial Services attempted to serve Defendant at 17403 67th Avenue Flushing, NY

1136. However, the process server was unable to serve Defendant. On November 7, 2018, the

process server effectuated service on Defendant by serving the Summons and Amended

Complaint on an unidentified individual employed at Kim’s Auto Center located at 3232 Linden

Pl, Flushing, NY 11354. Although the individual refused to provide his name, he confirmed that

he was 50 years of age.

         As noted above, on January 25, 2019, the Honorable Judge Lois Bloom entered a Report

and Recommendation, stating that, “Plaintiff makes no such showing that [Kim’s Auto Center] is

the John Doe defendant’s actual place of business” and that Plaintiff provided “an illegible

business name as well as a dubious description of the unidentified co-worker who was allegedly

served.” Dkt. 21, p. 2. In light of the foregoing, the Court recommended dismissal pursuant to
Fed. R. Civ. P. 4(m) because “it is uncertain at best that the summons and complaint was brought

to the actual attention of the John Doe defendant.” Id.

    IV.       ARGUMENTS

              A. Plaintiff Properly Effectuated Service on Defendant

          Section 308 of New York Civil Practice Law and Rules provides that personal service

upon a natural person shall be made: (1) by delivering the summons within the state to a person

of suitable age and discretion at the actual place of business of the person to be served; and (2)

by either mailing the summons to the person to be served at her last known residence or by

mailing the summons by first class mail to the person to be served at her actual place of business.

Further, a person’s actual place of business is where the person is physically present with

regularity.

                         1. Defendant Is Employed at Kim’s Auto Center

          Generally, after Plaintiff first receives a subscriber’s identity, Plaintiff’s practice is to

investigate further by reviewing all available information which would help Plaintiff determine if

the subscriber is the infringer. This includes a review of Plaintiff’s “Additional Evidence”1

together with public records and websites. Taken holistically, Plaintiff uses all available

information to corroborate the infringers identity to the best of its knowledge.2

          In this case, Plaintiff used the Delvepoint3 database to conduct a search on Defendant

Sang Lee (“Delvepoint Report”). The Delvepoint Report established that Sang Lee: (1) is a 40


1
  Plaintiff’s investigator recorded multiple downloads emanating from Defendant’s IP address. Collectively, this
evidence is referred to as the “Additional Evidence.”
2
  Further, this investigation also helps Plaintiff determine if a subscriber is: (1) experiencing financial hardship
making any resolution of the case impracticable, assuming liability is established; (2) elderly; or (3) in the military.
In each of those circumstances, Plaintiff usually elects to dismiss the case, barring extraordinary circumstances.
3
  Delvepoint “pulls together the best right-party-contact information on an individual, along with relatives and
business information. With [its] data collection tools, three comprehensive reports including person, address, and
business, make up a 360-degree background profile.” https://www.delvepoint.com/products-searches.html (Last
Accessed on January 24, 2019)
year old male; (2) was born in August of 1978; and (3) resided at 17403 67th Avenue Flushing,

NY 11365.4 Plaintiff was also able to locate a public Facebook profile for a male individual

named “Sang Lee” who resides in Flushing, New York (“Facebook Profile” or “Profile”).5

Plaintiff knows that the Facebook Profile belongs to Defendant Sang Lee because: (1) the name

on the Profile is listed a “Sang Lee” which matches the subscriber’s name listed on the ISP

subpoena response; (2) the Profile lists Sang Lee’s current city as Flushing, New York which

matches the subscriber’s city and state listed on the ISP subpoena response; and (3) the Profile

lists August 13, 1978 as Sang Lee’s date of birth which matches the month and year within the

Delvepoint Report.

        In continuing its investigation, Plaintiff discovered that its Additional Evidence contains

titles which match publicly declared interests on Sang Lee’s Facebook Profile. For example, the

Profile lists a “like” for the band Depeche Mode. Plaintiff’s Additional Evidence lists BitTorrent

downloading activity for two separate Depeche Mode albums. The Facebook Profile also

establishes the user’s interests in fishing, tennis, and cooking. Plaintiff’s Additional Evidence

lists the following downloads which match those Facebook interests: Many Ways For Cooking

Eggs, The Nomad Cookbook, Deadliest Catch, Chelsea Market Makers = Recipes Tips and

Techniques from the Artisans of New York, MasterChef, and Wimbledon 2014.

        Upon further examining this Facebook Profile, which Plaintiff now knew belonged to

Defendant, Plaintiff discovered that the user listed his employer as Kim’s Auto Center located in

Flushing, New York. A fact that was further confirmed since Defendant’s IP address was

associated with downloading a file titled Automobile Magazines. Accordingly, Plaintiff at that


4
  The Delvepoint report lists the address as: 17403 67th Avenue, Fresh Meadows, NY 11365, but a google search
establishes that the city name for this address is actually “Flushing, NY.”
5
  https://www.facebook.com/sang.lee.0813/timeline?lst=2005473%3A827939169%3A1548448270 (Last Accessed
on February 6, 2019)
time, had evidence and a good-faith basis to believe that Defendant was employed as a General

Manager at Kim’s Auto Center in Flushing, New York. Since the Court’s entry of the Report

and Recommendation, Plaintiff contacted its process server who confirmed that the unidentified

co-worker served also confirmed that Sang Lee works at Kim’s Auto Repair and that he would

give the papers to Sang Lee. And, coincidently, since service was effectuated, all infringement

of Plaintiff’s works from Defendant’s IP address has ceased. As such, Plaintiff has no doubt that

Defendant has been served and has been notified of this case.

                         2. The Characters Within the Name of the Business on the Affidavit of
                            Service Are the Result of a Technical Glitch and Does Not Render
                            Service Defective

         Plaintiff’s Affidavit of Service notes that an unidentified employee at “Kim&apos;s Auto

Repair” was served at “3232 Linden Place, Flushing, NY 11354[.]” The characters “&apos;”

appear to merely be a technical glitch in the process server’s system used to create the affidavit.

The glitch automatically inserts these characters to replace an apostrophe.6 Editing the Affidavit

of Service is not within Plaintiff’s control. However, at Plaintiff’s request, the process server

provided a corrected Affidavit.7 Attached hereto as Exhibit A is a copy of the corrected

affidavit.

                         3. N.Y. C.P.L.R. § 308 Only Requires that the Individual Served at A
                            Defendant’s Place of Business Be of Suitable Age and Discretion

         In this case, although the individual who accepted service at Defendant’s place of

business would not provide his name, the Affidavit of Service confirms that a 50-year-old male

identified himself as an employee at Kim’s Auto Center, and more specifically, as Mr. Sang


6
  https://www.telegraph.co.uk/technology/advice/10516839/Why-do-some-apostrophes-get-replaced-with-
andapos.html
7
  The Affidavit of Service also corrected a clerical error in the name of the business. The prior affidavit listed the
place of business as ““Kim&apos;s Auto Repair.” The corrected affidavit lists the place of business as “Kim’s Auto
Center.”
Lee’s co-worker. That the individual was unwilling to provide his identity is of no consequence

and N.Y. C.P.L.R. § 308 does not require this information.

            B. Plaintiff Will Attempt Personal Service Again in Order to Address the
               Court’s Concerns

        Although Plaintiff believes that service was properly effectuated, and that in conducting a

de novo review, this Court may consider the additional evidence listed above [See Fed. R. Civ. P.

72 (b)(3)], Plaintiff sincerely apologizes for not providing the foregoing details sooner.

Furthermore, to address any remaining concerns the Court may have, Plaintiff is willing to re-

attempt service. More specifically, it will attempt to personally serve Defendant and if it is still

unable to do so, it will secure the identity of the third-party served at the Defendant’s place of

business.

   V.       CONCLUSION

        For the foregoing reasons, Plaintiff respectfully requests that this Court overrule Judge

Lois Bloom’s Report and Recommendation (Dkt. 21) on the basis that service was properly

effectuated, or in the alternative, return the matter to Judge Lois Bloom with instructions

permitting Plaintiff to attempt to re-serve the Defendant.


Dated: February 8, 2019                               Respectfully submitted,

                                                      FOX ROTHSCHILD, LLP
                                                      By: /s/ Shireen Nasir
                                                      Shireen Nasir, Esq.
                                                      snasir@foxrothschild.com
                                                      101 Park Avenue
                                                      17th Floor
                                                      New York NY 10178
                                                      Tel.: (212) 878-7900
                                                      Fax: (212) 692-0940
                                                      www.foxrothschild.com
                                                      Attorneys for Plaintiff
                                CERTIFICATE OF SERVICE

        I hereby certify that on the 8th day of February, 2019, a true and correct copy of the
foregoing Objection to Report and Recommendations was served via United States Mail, First
Class, postage prepaid, upon the following:

                                           Sang Lee
                                        17403 67th Ave
                                      Flushing, NY 11365

                                                         /s Shireen Nasir
                                                         Shireen Nasir, Esq.
